Citation Nr: 1729594	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  12-15 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

2. Entitlement to an effective date earlier than December 1, 2010, for the assignment of the Veteran's spouse as a dependent.

3. Entitlement to service connection for a hip disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1987 to March 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated August 2010 and September 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

During the pendency of this appeal, a Decision Review Officer (DRO) granted in its totality the Veteran's request for the effective date of the assignment of the Veteran's spouse as a dependent to go back one year from December 1, 2010.  See February 2014 Deferred Rating Decision.  As discussed below, the Board therefore finds the appeal of this earlier effective date claim moot.  

The issue of entitlement to service connection for a hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.

2. While the issue was pending on appeal, in a February 2014 Deferred Rating Decision, the Decision Review Officer (DRO) granted in its totality the Veteran's request for the effective date of the assignment of the Veteran's spouse as a dependent to go back one year from December 1, 2010.


CONCLUSIONS OF LAW

1. The criteria for entitlement to TDIU have been met.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340 , 3.341, 4.15, 4.16, 4.18 (2016).
2. The issue of entitlement to an effective date earlier than December 1, 2010, for the assignment of the Veteran's spouse as a dependent has been rendered moot by the DRO's total grant of the Veteran's request, leaving no question of fact or law to be decided by the Board.  38 U.S.C.A. §§ 7104(a), 7105 (West 2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

TDIU

The Veteran contends that his service-connected disabilities prevent him from engaging in substantially gainful employment and; therefore, that he is entitled to a total disability rating.  See June 2010 TDIU Application.  For the following reasons, the TDIU claim is granted.

Total disability exists when an impairment of mind or body is sufficiently incapacitating that it prevents the average person from securing or following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  Substantially gainful employment is defined as work that is more than marginal and permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

A total disability rating may be assigned when the scheduler rating is less than 100 percent and the disabled person is unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities.  See 38 C.F.R. §§ 3.341 (a), 4.16(a).  A Veteran's level of education, special training, and previous work experience may be considered as part of a TDIU claim.  A Veteran's age or impairment(s) caused by non-service connected disabilities may not be considered as part of a TDIU claim.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.18.  The critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If unemployability is the result of only one service-connected disability, this disability must be rated at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one disability must be rated at 40 percent or more and the combined disability rating must be 70 percent or more.  Id.  Disabilities of one or both upper or extremities or one or both lower extremities (to include the bilateral factor), disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system (such as orthopedic disabilities) are considered as one disability for TDIU purposes.  Id.  

Here, from November 17, 2009, the Veteran's combined rating for all of his service-connected disabilities is 70 percent, with one disability rated at 40 percent.  See December 2013 Rating Decision Code Sheet.  Moreover, the record shows that the evidence is at least in equipoise for finding that the Veteran's service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation.  

The Veteran was last employed at Smurfit-Stone Container Corporation as a machine operator until he was laid off in December 2008 due to the company shutting down for economic reasons.  

The Board notes that the Veteran was denied social security insurance disability benefits by the Social Security Administration (SSA), which found that the Veteran's physical disabilities did not prevent him from working.  See October 2010 SSA Records.  However, VA is not constrained by the SSA's finding on this issue.  See Murincsak v. Derwinski, 2 Vet.App. 363, 370 (1992) ("SSA's decision regarding [the] appellant's unemployability is not controlling for VA determinations.").

Moreover, while the Board acknowledges that the Veteran has been participating in VA's vocational rehabilitation program (see December 2013 Report of General Information; Vocational Rehabilitation Records), the Board finds that participating in the vocational rehabilitation program is not the equivalent of "engaging in substantially gainful employment" within the meaning of the criteria for TDIU entitlement.  See also 38 C.F.R. §4.15(a) (2016).  

Instead, the Board finds persuasive two December 2011 medical opinions that conclude that the Veteran is unable to secure and maintain substantially gainful employment due to his service-connected disabilities.  Given that there is no evidence the examiners were not competent or credible, and as the opinions were based on a thorough review of the file, the Board finds these opinions entitled to probative weight as to the issue of TDIU.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-301 (2008).

Thus, based on the foregoing, the Board finds that evidence is at least in equipoise for finding that a grant of TDIU is warranted.  TDIU is therefore granted.  

Earlier Effective Date

The Veteran contends that the effective date of the assignment of his spouse as a dependent should go back one year from December 1, 2010, the date on which he filed his claim.  See January 2011 Notice of Disagreement.  While the issue was pending on appeal, a Decision Review Officer (DRO) granted the Veteran's request in its totality.  See February 2014 Deferred Rating Decision.  The Board also notes that the Veteran's representative did not include the earlier effective date claim in their May 2017 Appellate Brief.  See May 2017 Appellate Brief.  Due to the DRO's grant of the Veteran's request in its totality, the Board finds the appeal of the earlier effective date claim moot.  


ORDER

1. Entitlement to total disability based on individual unemployability is granted.

2. Entitlement to an effective date earlier than December 1, 2010, for the assignment of the Veteran's spouse as a dependent is dismissed.




REMAND

The Veteran contends he is entitled to service-connection for his hip disability.  The record reflects that the Veteran was scheduled to appear for a VA examination of the joints, to include the hip, on November 19, 2012; however, the Veteran failed to appear in person for this examination.  The recorded reason for his failure to show is "he is unable to come to the C&P Clinic until the end of December, 2012, due to transportation."  See November 2012 VA joints examination report.  There is no indication in the record that either the Veteran or the RO attempted to reschedule the appointment since then.

In general, the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  However, upon review of the record, the Board found a 2010 statement made by the Veteran to the SSA, where the Veteran stated that despite his pain, he was not making frequent visits to see a doctor because it causes him "intense pain to ride in the car for more than 30 minutes."  See 2010 Veteran Statement.  

Based on the Veteran's statements, and in light of the Board's duty to assist the Veteran in developing his claim, the Board finds it to the benefit of the Veteran that the AOJ should again afford the Veteran a VA examination to evaluate the Veteran's hip disability claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326.  At the same time, however, the claim cannot continue in perpetuity.  Therefore, the Veteran is reminded that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  He must do his best to report for examination, or to reschedule the examination in advance if he is unable to attend.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA records not already associated with the claims file.

2. Afford the Veteran a new VA examination with an appropriate examiner for his hip disability claim, including to ascertain whether the Veteran has a current hip disability diagnosis.  The examiner should be provided access to the Veteran's file, to include Virtual VA and VBMS records and should indicate review of such records in his or her report.  

If the examiner determines that the Veteran has a current hip disability diagnosis, the examiner is specifically instructed to provide the following information:

(a) Is it "at least as likely as not (50 percent probability or greater)" that the Veteran's hip disability diagnosis BEGAN IN or is related to his time in the service, yes or no?  

(b) Is it "at least as likely as not (50 percent probability or greater)" that the Veteran's hip disability diagnosis was CAUSED BY ANY OF HIS SERVICE-CONNECTED DISABILITIES, yes or no?  If yes, then which?

(c) Is it "at least as likely as not (50 percent probability or greater)" that the Veteran's hip disability diagnosis was CHRONICALLY WORSENED (AGGRAVATED BEYOND ITS NATURAL PROGRESSION) BY ANY OF HIS SERVICE-CONNECTED DISABILITIES, yes or no?  If yes, then which?

After answering yes or no to each of the questions in the above subsections, a clear rationale for each of the opinions given is needed.  A discussion of the facts and medical principles involved and the Veteran's lay assertions should be considered in giving this opinion, with page references to the evidence used in the decision.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training

3. In the event that the Veteran does not report for the scheduled examinations, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address. It should also be indicated whether any notice sent was returned as undeliverable

4. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


